Marshal L. Mickelson
Robert M. Carlson
CORETTE BLACK CARLSON &
MICKELSON
129 West Park Street
P.O. Box 509
Butte, MT 59703
PH : 406-782-5800
FAX : 406-723-8919
mmick@cpklawmt.com
bcarlson@cpklawmt.com
Attorney for Defendant, Cross-Claimant and
Counter-Claimant
ASPEN AMERICAN INSURANCE COMPANY

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

HANOVER INSURANCE GROUP,
d/b/a HANOVER INSURANCE                     Case No.: 1:20-cv-00056-SPW-TJC
COMPANY,
                     Plaintiffs,            ANSWER OF ASPEN AMERICAN
                                              INSURANCE COMPANY TO
          v.                                 AMENDED COMPLAINT FOR
                                             DECLARATORY JUDGMENT,
ASPEN AMERICAN INSURANCE                    CROSSCLAIM, COUNTERCLAIM
COMPANY; HENDRICKSON LAW                         AND JURY DEMAND
FIRM, P.C.; KEVIN SWEENEY; and
TGC, L.P, a limited partnership,
                     Defendants.



                     ANSWER TO AMENDED COMPLAINT

          Defendant Aspen American Insurance Company (“Aspen”) hereby answers

Plaintiff Hanover Insurance Group, d/b/a Hanover Insurance Company (“Plaintiff”



                                        1
DM1\11325219.1
or “Hanover”)’s Amended Complaint filed in the United States District Court for

the District of Montana, Case Number 1:20-cv-00056-SPW-TJC, as follows:

      1.     Without admitting that this action is properly brought under

Montana’s Uniform Declaratory Judgment Act, which is affirmatively denied,

Aspen admits that this action is brought by Hanover under Montana’s Uniform

Declaratory Judgment Act and that by the action Hanover seeks a declaration that

it does not owe a duty of defense of indemnity to the Hendrickson Law Firm, P.C.

or Kevin Sweeny under a policy of insurance issued to the Hendrickson Firm by

Hanover.

      2.     Aspen admits that Hanover seeks the relief set forth in paragraph 2.

      3.     Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 3, and therefore denies each and

every allegation therein.

                                    PARTIES

      4.     Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 4, and therefore denies each and

every allegation therein.

      5.     Aspen admits the allegations of paragraph 5.

      6.     Aspen is informed and believes that the Hendrickson Law Fir, P. C. is

a Montana law firm and except as so admitted, has neither knowledge nor


                                         2
information sufficient to form a belief about the remaining allegations contained in

paragraph 6, and on such basis denies the remaining allegations.

      7.     Aspen is informed and believes that Kevin Sweeney is an individual

and is a former attorney partner at the Hendrickson Firm. Except as so stated,

Aspen is without knowledge or information sufficient to form a belief about the

remaining allegations contained in paragraph 7, and on such basis denies the

remaining allegations.

      8.     Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 8, and therefore denies each and

every allegation therein.

                            JURISDICTION AND VENUE

      9.     Aspen admits the allegations of paragraph 9.

      10.    Aspen admits the allegations of paragraph 10.

      11.    Aspen admits the allegations of paragraph 11.

                            FACTUAL BACKGROUND

      A.     The Claim

      12.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 12, and therefore denies each

and every allegation therein.




                                         3
      13.    Aspen is informed and believes that Hanover issued a Lawyers

Professional Liability Insurance Policy to the Hendrickson Firm and thus admits

that such a Policy was issued. Aspen has neither knowledge nor information

sufficient to form a belief about the remaining allegations contained in paragraph

13, and therefore denies each and every allegation therein.

      14.    Aspen admits that it issued Lawyers Professional Liability Policy No.

LPP003153-03 to Named Insured The Hendrickson Law Firm, P.C., effective July

1, 2019 to July 1, 2020 (“Aspen Policy”). Aspen admits that the initial policy

issued by Aspen to The Hendrickson Law Firm, P.C. incepted on July 1, 2017.

      15.    Aspen admits that the basis for the Declaratory Complaint is the rights

and obligations under the Hanover Policy. Except as so admitted, Aspen denies

each and every other allegation of Paragraph 15.

      16.    Aspen admits that TGC, L.P. (“TGC”) filed a complaint against

Hendrickson Law Firm, P.C. and Kevin Sweeney in Montana Thirteenth Judicial

District, Cause No. DV 20-0128.

      17.    Aspen admits that the attached Complaint contains the allegations

referenced in Paragraph 17 but Aspen has neither knowledge nor information

sufficient to form a belief about the accuracy of the allegations contained in

paragraph 17, and therefore denies each and every allegation therein.




                                          4
      18.    Aspen admits that TGC alleges that the appropriate UCC statements

were not filed at the time the transaction was executed. Aspen has neither

knowledge nor information sufficient to form a belief about the remaining

allegations contained in paragraph 18, and therefore denies each and every other

allegation therein.

      19.    Aspen admits that TGC alleges that in early 2017, Vanity Shop began

preparing for bankruptcy. Aspen has neither knowledge nor information sufficient

to form a belief about the remaining allegations contained in paragraph 19, and

therefore denies each and every other allegation therein.

      20.    Aspen admits that TGC alleges that it retained Kaler to assist with the

impending bankruptcy and that Kaler discovered that the UCC filing statements

that were supposed to have used to secure TGC’s interest in the Vanity Shop line

of credit were never filed.

      21.    Aspen admits the allegations of paragraph 21.

      22.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 22, and therefore denies each

and every allegation therein.

      23.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 23, and therefore denies each

and every allegation therein.


                                         5
      24.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 24, and therefore denies each

and every allegation therein.

      25.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 25, and therefore denies each

and every allegation therein.

      26.    Aspen has neither knowledge nor information sufficient to form a

belief about the allegations contained in paragraph 26, and therefore denies each

and every allegation therein.

      27.    Aspen admits that the TGC claim was reported to Aspen on

November 7, 2019. Aspen denies that the claim at issue was reported to Aspen on

December 2, 2019.

      28.    Aspen admits that it issued Lawyers Professional Liability Policy No.

LPP003153-03 to Named Insured The Hendrickson Law Firm, P.C., effective July

1, 2019 to July 1, 2020. Aspen denies each and every other allegation of paragraph

28.

      29.    Aspen admits that Hanover issued a reservation of rights letter to

Hendrickson Law Firm, P.C. on January 7, 2020, whereby Hanover denied

coverage, while providing a defense under a reservation of rights. Aspen has

neither knowledge nor information sufficient to form a belief about the remaining


                                         6
allegations of paragraph 29, and therefore denies each and every other allegation

therein.

      30.    Aspen admits the allegations of paragraph 30.

      31.    Aspen admits the allegations of paragraph 31.

      32.    Aspen admits the allegations of paragraph 32.

      33.    Aspen admits the allegations of paragraph 33.

      34.    Aspen admits that it sent a coverage position letter to Hendrickson

Law Firm, P.C. on May 11, 2020 denying coverage for the TGC claim.

      35.    Aspen denies each and every allegation of paragraph 35.

      36.    Aspen denies each and every allegation of paragraph 36.

      B.     The Hanover Policy

      37.    Aspen admits that Exhibit A contains the language quoted in

paragraph 37. Except as so admitted, has neither knowledge nor information

sufficient to form a belief about the allegations contained in paragraph 37, and

therefore denies each and every allegation therein.

                                   COUNT ONE

                         DECLARATORY JUDGMENT

      38.    Aspen re-pleads and incorporates by reference the foregoing

paragraphs of this Answer as if fully stated herein.




                                          7
      39.    Without admitting that Hanover is entitled to any relief in this Action,

Aspen admits that Hanover requests the Court determine the rights, obligations,

and responsibilities of the parties under the Hanover Policy pursuant to Mont.

Code Ann. § § 27-8-201 et seq., with respect to insurance coverage for the various

claims asserted against the Hendrickson Firm and Sweeney.

      40.    Aspen denies each and every allegation of paragraph 40, including

without limitation that Hanover is entitled to any of the relief set forth in paragraph

40.

      41.    Aspen denies each and every allegation of paragraph 41, including

without limitation that Hanover is entitled to any of the relief set forth in paragraph

41.

      42.    Aspen denies each and every allegation of paragraph 42, including

without limitation that Hanover is entitled to any of the relief set forth in paragraph

42.

                        FIRST AFFIRMATIVE DEFENSE

                        (Failure to State a Claim for Relief)

      43.    The Amended Complaint and the purported claims asserted therein

fail to state facts sufficient to constitute a claim for relief against Aspen or a claim

upon which relief can be granted.




                                            8
                     SECOND AFFIRMATIVE DEFENSE

      (Policy Terms, Definitions, Exclusions, Conditions and Limitations)

      44.    Hanover’s claims are barred or limited, in whole or in part, by the

insuring provisions, definitions, exclusions, conditions, limitations, and other terms

contained in the Aspen Policy.

                       THIRD AFFIRMATIVE DEFENSE

                   (Not Within Scope of Insuring Agreement)

      45.    Hanover’s claims are barred or limited, in whole or in part, because

the TGC claim does not fall within the scope of any Insuring Agreement of the

Aspen Policy or any definitions incorporated therein.

                     FOURTH AFFIRMATIVE DEFENSE

                                 (Prior Knowledge)

      46.    Aspen’s liability is barred or limited, in whole or in part, because of

The Hendrickson Law Firm’s prior knowledge of the acts or omissions forming the

basis of the TGC claim, pursuant to the Aspen Policy’s Insuring Agreement which

conditions coverage on no insured having a basis to believe that any act or

omission might reasonably be expected to be the basis of a claim prior to the

inception date of the first policy issued and continuously renewed by Aspen.




                                          9
                        FIFTH AFFIRMATIVE DEFENSE

            (Concealment or Misrepresentation on Policy Application)

      47.     Aspen’s liability is barred or limited, in whole or in part, to the extent

any insured under the Aspen Policy negligently or intentionally made a material

misrepresentation or omission on its application for the Aspen Policy.

                        SIXTH AFFIRMATIVE DEFENSE

                        (Claims Made and Reported Policy)

      48.     Aspen’s liability is barred or limited, in whole or in part, to the extent

that the TGC claim was not first made against the insured and reported in writing

to Aspen during the same policy period.

                      SEVENTH AFFIRMATIVE DEFENSE

                              (Other Insurance Clause)

      49.     Aspen’s liability is barred or limited, in whole or in part, to the extent

Mr. Sweeney and/or The Hendrickson Law Group has insurance coverage for the

TGC Claim pursuant to the Aspen Policy’s Other Insurance clause, which

provides, in part: “The insurance provided for in this policy shall be excess over all

other valid and collectible insurance, whether such insurance is stated to be

primary, contributory, excess, umbrella, contingent, or otherwise.”




                                           10
                      EIGHTH AFFIRMATIVE DEFENSE

                                (Policy Exclusions)

       50.   Aspen’s liability may be barred or limited, in whole or in part, by one

or more exclusions contained or incorporated in the Aspen Policy.

                       NINTH AFFIRMATIVE DEFENSE

                (Voluntary Payments or Assumption of Liability)

       51.   Aspen has no liability to Hanover for any amounts or for any liability

assumed by Mr. Sweeney and/or The Hendrickson Law Firm, P.C. voluntarily.

                      TENTH AFFIRMATIVE DEFENSE

                     (Failure to Perform Policy Obligations)

       52.   Hanover’s claims against Aspen are barred or limited, in whole or in

part, to the extent Mr. Sweeney and/or The Hendrickson Law Firm, P.C. failed to

perform policy obligations under the Aspen Policy.

                    ELEVENTH AFFIRMATIVE DEFENSE

                         (Failure to Assist and Cooperate)

       53.   Hanover’s claims against Aspen are barred or limited, in whole or in

part, to the extent an insured failed to assist and cooperate with and/or seek the

consent of Aspen as required under the Aspen Policy or as implied or required by

law.




                                          11
                   TWELFTH AFFIRMATIVE DEFENSE

                     (Unreasonable or Unnecessary Costs)

      54.   Aspen has no liability to Hanover for unreasonable or unnecessary

costs and amounts incurred by Hanover.

                 THIRTEENTH AFFIRMATIVE DEFENSE

                         (Failure to Mitigate Damages)

      55.   Hanover’s claims are barred or limited, in whole or in part, to the

extent that Hanover or The Hendrickson Law Firm, P.C. fails or has failed to

mitigate, minimize, or avoid any harm or damages.

                 FOURTEENTH AFFIRMATIVE DEFENSE

                                     (Limits)

      56.   Aspen’s liability, if any, is limited by the applicable limits under the

Aspen Policy.

                  FIFTEENTH AFFIRMATIVE DEFENSE

                                   (Deductible)

      57.   Aspen’s liability, if any, is limited by the applicable Deductible under

the Aspen Policy, which must be paid by the insured before Aspen has any

obligation to make any payments.




                                         12
                    SIXTEENTH AFFIRMATIVE DEFENSE

            (Contribution, Set-off, Indemnification, Apportionment)

      58.    Aspen’s liability, if any, may be barred or limited, in whole or in part,

by rights of contribution, set-off, indemnification, apportionment or other relief

that Aspen may have against other parties.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

                 (No Actual Controversy/Not Ripe/Prematurity)

      59.     Hanover’s claims against Aspen are barred or limited to the extent the

Amended Complaint does not involve a justiciable controversy upon which

declaratory judgment may be rendered, seeks an advisory opinion, is premature,

and/or is not ripe for adjudication.

                  EIGHTEENTH AFFIRMATIVE DEFENSE

                                (Equitable Defenses)

Hanover’s claims against Aspen may be barred or limited by the equitable

doctrines of waiver, estoppel, and unclean hands.

                   NINETEENTH AFFIRMATIVE DEFENSE

                              (Statute of Limitations)

To the extent any claims against Aspen may be barred or limited, in whole or in

part, by applicable statute of limitations, there could be no recovery under the

Aspen Policy.


                                          13
                  TWENTIETH AFFIRMATIVE DEFENSE

                              (Due Process of Law)

      60.     Any loss by Aspen of coverage defenses, terms, and conditions of

the contract, whether legal or factual, would deprive Aspen of due process of law.

                 TWENTY FIRST AFFIRMATIVE DEFENSE

                             (Reservation of Rights)

      61.    Aspen specifically reserves its rights to amend its Answer and

affirmative defenses and/or bring third-party actions as may be determined by

further investigation and discovery.

                                       PRAYER

WHEREFORE, Aspen prays that judgment be entered against Hanover as

follows:

      1.     Dismissing with prejudice the Amended Complaint against Aspen in

             its entirety and adjudicating that Hanover is owed nothing from

             Aspen;

      2.     Entering judgment declaring that Hanover does not have a valid cause

             of action against Aspen; and

      3.     Awarding Aspen costs, attorneys’ fees, and such other and further

             relief as the Court deems just and proper.




                                         14
                                 CROSSCLAIM

      As and for its Crossclaim against Cross-defendants the Hendrickson Law

Firm and Kevin Sweeney, Aspen hereby alleges as follows:

                            JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a), in that there is complete diversity of citizenship between Aspen and

Cross-defendants and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

      2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, as

Cross-defendants are residents of Montana and a substantial part of the events or

omissions giving rise to the claim occurred in the District of Montana.

      3.     There is an actual controversy over insurance coverage, including

whether Aspen is entitled to Declaratory Judgment pursuant to 28 U.S.C. § 2201

and Rule 57 of the Federal Rules of Civil Procedure.

                                        PARTIES

      4.     Aspen American Insurance Company is, and at all relevant times was,

an insurance company that is incorporated in Texas corporation with its principal

place of business in Connecticut and is authorized to do business in the State of

Montana.

      5.     The Hendrickson Law Firm, P.C., is a Montana Corporation.


                                         15
      6.     Kevin Sweeney is an individual, and former attorney partner at the

Hendrickson Law Firm, who on information and belief resides in Yellowstone

County, Montana. Upon information and belief, Sweeney retired from the

Hendrickson Law Firm on June 30, 2017, effective July 1, 2017.

                              FACTUAL BACKGROUND

      The TGC Claim

      7.     TGC filed an underlying action against the Hendrickson Law Firm

and Kevin Sweeney in Montana Thirteenth Judicial District Court, Cause No.: DV

20-0128 (“TGC Complaint”). A copy of the TGC Complaint is attached as

Exhibit A.

      8.     TGC alleges in the TGC Complaint that in 2013, the Hendrickson

Law Firm and Kevin Sweeney were retained to represent TGC in relation to certain

loan transactions with Vanity Shop of Grand Forks, Inc. (“Vanity Shop”) and

Vanity, Inc., (collectively, “Vanity”).

      9.     TGC further alleges in the TGC Complaint that in 2012, Vanity

entered into a credit agreement with Wells Fargo Bank, N.A. (“Wells Fargo”),

under which Wells Fargo agreed to provide Vanity with a line of credit (the “Wells

Fargo LOC”), secured by a first position lien on substantially all of Vanity’s assets.

      10.    TGC further alleges in the TGC Complaint that in mid-2013, Vanity

approached Diamond B Companies, Inc. (“Diamond B”), TGC’s general partner,


                                          16
which provides administrative and strategic services to TGC and its affiliates,

about obtaining a second line of credit for Vanity.

      11.    TGC further alleges in the TGC Complaint that on or around July of

2013, TGC consulted with Sweeney regarding the possible transaction.

      12.    TGC further alleges in the TGC Complaint that, based on the advice

of Sweeney, TGC decided to provide an additional secured line of credit (the

“TGC LOC”), which would be subordinate to the Wells Fargo LOC.

      13.    TGC further alleges in the TGC Complaint that Sweeney represented

TGC in negotiating and documenting the TGC LOC with Vanity and Wells Fargo,

including receiving agreements regarding the Wells Fargo Loan and copies of the

UCC financing statements that Wells Fargo filed to perfect its security interest in

Vanity’s assets.

      14.    TGC further alleges in the TGC Complaint that Sweeney reviewed

and commented on certain documents and agreements in connection with the TGC

LOC and was otherwise responsible for ensuring that the TGC LOC was

adequately documented.

      15.    TGC further alleges in the TGC Complaint that, based on Sweeney’s

representations, recommendations, amendments, advice, and drafting, on August

27, 2013, the parties, including TGC, executed a TGC Credit Agreement and TGC

Security Agreement, whereby TGC agreed to loan Vanity more than $5 million.


                                         17
      16.    The TGC agreement purported to grant TGC a second-position

security interest in Vanity’s assets.

      17.    TGC further alleges in the TGC Complaint that Sweeney and the

Hendrickson Law Firm failed to ensure that the appropriate UCC financing

statements were prepared and filed in accordance with the TGC Credit Agreement

and the TGC Security Agreement.

      18.    TGC further alleges in the TGC Complaint that Sweeney and the

Hendrickson Law Firm failed to prepare a promissory note or otherwise properly

document the TGC LOC and did not advise TGC of the risk that an insufficiently

documented loan could be subject to re-characterization.

      19.    TGC further alleges in the TGC Complaint that Vanity Shop prepared

to file for bankruptcy in early 2017.

      20.    TGC further alleges in the TGC Complaint that, in the course of

evaluating the impact of the Vanity Shop bankruptcy on TGC’s ability to be repaid

on the TGC LOC, Sweeney and the Hendrickson Law Firm discovered that

Sweeney failed to prepare or file the necessary UCC financing statements to

perfect TGC’s security interest in substantially all of Vanity’s assets.

      21.    TGC further alleges in the TGC Complaint that in February 2017,

Sweeney and the Hendrickson Law Firm filed with the North Dakota Secretary of

State UCC financing statements on behalf of TGC on the assets of Vanity.


                                          18
      22.    On February 10, 2017, Mr. Sweeney sent an email to TGC stating: It

appears that my failure to timely file UCC statements on behalf of TGC at the time

of the loan in 2013 is going to potentially cause a problem for TGC to be in second

position in collection of its loan to the Vanity entities. Please see attached letter.

This may mean that TCG will not be in a secured second space if everything is not

taken by Wells Fargo, and that TGC will be deemed to be an unsecured creditor

which gets a small piece of the assets not taken by Wells Fargo.

      If Wells Fargo does not take everything, and TGC would otherwise take a

larger share, then this appears to be a clear case of malpractice. Please advise if

you wish for me to contact my malpractice insurance carrier and put them on

notice about this potential claim.

      23.    TGC further alleges in the TGC Complaint that on March 1, 2017,

Vanity Shop filed a Chapter 11 bankruptcy petition in the United States

Bankruptcy Court for the District of North Dakota.

      24.    TGC further alleges in the TGC Complaint TGC was forced to file a

general unsecured claim in the Vanity Shop Bankruptcy.

      25.    TGC further alleges in the TGC Complaint that but for Sweeney’s

failure to timely file UCC financing statements, TGC’s security interest would

have been perfected, TGC would have been a fully secured creditor in the Vanity




                                           19
Shop Bankruptcy, and TGC would have been paid in full pursuant to Vanity

Shop’s confirmed plan of liquidation.

      26.    TGC alleges that Sweeney and the Hendrickson Law Firm’s conduct

caused TGC damages in an amount to be determined at trial.

      27.    TGC’s counsel’s sent Sweeney and the Hendrickson Law Firm a letter

on September 19, 2019 letter providing formal notice to the Hendrickson Law Firm

and Sweeney that TGC holds a claim for legal malpractice against them.

      28.    TGC’s counsel sent a follow-up letter to the Hendrickson Law Firm

dated October 1, 2019 concerning the claim.

      29.    The Hendrickson Law Firm first reported the TGC claim to Aspen on

November 7, 2019.

      The Aspen Policy

      30.    Aspen issued a Lawyers Professional Liability Policy, Policy No.

LPP003153-03 (“Aspen Policy”) to The Hendrickson Law Firm, P.C. for the

policy period July 1, 2019 to July 1, 2020, with a Deductible of $25,000 each claim

and Limits of Liability of Liability of $2,000,000 each claim and in the aggregate.

The Aspen Policy contains a retroactive date of July 1, 1985. A copy of the Aspen

Policy is attached as Exhibit B.




                                         20
      31.    Kevin Sweeney is a past member or employee of the Hendrickson

Law Firm and qualifies as an Insured under the Aspen Policy with respect to

professional services he performed on behalf of the Hendrickson Law Firm.

      32.    Aspen first provided Lawyers Professional Liability Insurance to The

Hendrickson Law Firm on July 1, 2017 (“First Aspen Policy”).

      33.    The Aspen Policy is a claim made and reported insurance policy that

provides coverage to those claims that are first made against the insured and

reported in writing to Aspen during the policy period.

      34.    The Aspen Policy, attached as Exhibit B, contains the following

relevant provisions:

       I. INSURING AGREEMENTS

       A. Coverage

            The Company will pay on behalf of the Insured all sums in excess of
            the deductible that the Insured shall become legally obligated to pay as
            damages and claim expenses as a result of a claim first made against
            the Insured and reported in writing to the Company during the policy
            period or the extended reporting period (if applicable), by reason of
            an act or omission, including personal injury, in the performance of
            professional services by the Insured or by any person for whom the
            Insured is legally liable, provided that:

            1. No Insured had a basis to believe that any such act or omission, or
              related act or omission, might reasonably be expected to be the
              basis of a claim prior to:

             a. The inception date of the first policy issued and continuously
             renewed by the Company; or


                                         21
     b. The date the Insured first became a member or employee of the
     Named Insured or predecessor firm, whichever is later.

   2. Neither the act or omission nor any related act or omission occurred
   prior to the retroactive date, if applicable.

B. Defense

   The Company shall have the right and duty to defend, in the Insured’s
   name and on the Insured’s behalf, a claim covered by this policy even
   if any of the allegations of the claim are groundless, false or fraudulent.
   The Company shall have the right to appoint counsel and to make such
   investigation and defense of a claim as is deemed necessary by the
   Company. If a claim shall be subject to arbitration or mediation, the
   Company shall be entitled to exercise all of the Insured’s rights in the
   choice of arbitrators or mediators and in the conduct of an arbitration or
   mediation proceeding.

C. Settlement

   The Company shall not settle any claim without the consent of the
   Named Insured. If the Named Insured refuses to consent to a
   settlement within the policy’s applicable limit of liability that is
   recommended by the Company and acceptable to the claimant, then the
   Company’s limit of liability under this policy will be reduced to the
   sum of the amount of damages for which the claim could have been
   settled, plus all claim expenses incurred up to the time the Company
   made its recommendation (the “Reduced Limit of Liability”). In
   addition, if the Reduced Limit of Liability is exhausted, the Company
   will pay fifty percent (50%) of all claim expenses and damages
   incurred thereafter, subject at all times to the applicable limit of liability
   as specified in Section II., Subsection A., Limits of Liability - Each
   Claim and Subsection B., Limit of Liability Policy Aggregate.

D. Exhaustion of Limits

   The Company is not obligated to pay any damages or claim expenses
   or to defend or continue to defend any claim after the applicable limit
   of liability has been exhausted by the payment of damages or claim
   expenses or any combination thereof; or after the Company has

                                  22
     deposited the applicable limit of liability into a court of competent
     jurisdiction or tendered the applicable limit of liability to the Named
     Insured or, if applicable, to the excess insurer(s) of the Named
     Insured. In such case, the Company shall have the right to withdraw
     from the further investigation, defense or settlement of such claim by
     tendering control of said investigation, defense and settlement of the
     claim to the Named Insured.


                                ***


III. DEFINITIONS

                                ***

B.    Claim means a demand for money or services, naming the
      Insured, arising out of an act or omission in the performance of
      professional services. A claim also includes the service of suit, a
      request that an Insured waive a legal right or sign an agreement to
      toll a statute of limitations, or the institution of an arbitration
      proceeding against the Insured.

                                ***

V. CONDITIONS

A. Reporting of Claims and Potential Claims

     1. The Insured, as a condition precedent to the obligations of the
     Company under this policy, will give written notice of any claim made
     against the Insured as soon as reasonably practicable.

     2. If during the policy period, any Insured becomes aware of any act
     or omission which may reasonably be expected to be the basis of a
     claim against any Insured, including but not limited to any notice,
     advice or threat, whether written or verbal, that any person or entity
     intends to hold the Insured responsible for any alleged act or omission
     and gives written notice to the Company with all full particulars,
     including:

                                   23
    a. The specific act or omission;

    b. The dates and persons involved;

    c. The identity of anticipated or possible claimants;

    d. The circumstances by which the Insured first became aware of the
    potential claim; and

    e. Potential damages or injury;

    Then any claim that is subsequently made against the Insured arising
    out of such act or omission will be deemed to have been made on the
    date such written notice was received by the Company.

                            ***
C. Assistance and Cooperation

                                ***

    3. The Insured will not, except at the Insured's own cost, voluntarily
    make any payment, assume or admit any liability or incur any expense
    without the prior written consent of the Company. The Company shall
    have no obligation to pay or reimburse any person or entity for sums
    expended to defend any claim otherwise covered under this policy prior
    to written notice of such claim being received by the Company.

                                ***
F. Other Insurance

   The insurance provided for in this policy shall be excess over all other
   valid and collectible insurance, whether such insurance is stated to be
   primary, contributory, excess, umbrella, contingent, or otherwise. This
   does not apply to insurance that is purchased by the Named Insured
   specifically to apply in excess of this insurance.


The Policy Applications


                                  24
      35.    In the Hendrickson Law Firm’s application for the First Aspen Policy,

dated June 15, 2017, the Hendrickson Law Firm answered “No” to the following

question: “After inquiry of all attorneys and staff of the Applicant, within the past

5 years have any past or present personnel…c. become aware of any act, error or

omission or fee dispute which might become the basis of a claim against the

Applicant or its personnel?

      36.    The application for the First Aspen Policy provides:

             NOTE: THIS POLICY FOR WHICH THIS APPLICATION IS
             BEING MADE SHALL NOT APPLY TO ANY INCIDENTS
             OR CLAIMS DETAILED OR WHICH SHOULD HAVE
             BEEN DETAILED IN THE QUESTION 25 a, b, or c ABOVE.


      37.    The Hendrickson Law Firm did not disclose the potential TGC claim

in its June 15, 2017 application, even though Kevin Sweeney knew of the potential

claim at the time the application was signed.

      38.    The Hendrickson Law Firm likewise did not disclose the potential

TGC claim in its May 31, 2019 application for the current Aspen Policy.

                                      COUNT ONE

                              DECLARATORY JUDGMENT

      39.    Aspen re-pleads and incorporates by reference the allegations set forth

in paragraphs 1-38 above of Aspen’s Crossclaim.




                                          25
      40.      Aspen requests the Court determine the rights, obligations, and

responsibilities of the parties under the Aspen Policy pursuant to 28 USC §§ 28

2201 et seq., with respect to insurance coverage for the TGC Claim asserted

against the Hendrickson Law Firm and Sweeney.

      41.      Specifically, it appears, and Aspen requests the Court declare, that

Aspen has no obligation to defend or indemnify the Hendrickson Law Firm or

Sweeney in connection with the TGC Claim because:

            (a) The TGC Claim does not fall within the scope of the Insuring

               Agreement of the Aspen Policy because of the Hendrickson Law Firm

               and Sweeney’s prior knowledge of the TGC Claim, as the Aspen

               Policy conditions coverage on no Insured having a basis to believe

               that any act or omission, or related act or omission, might reasonably

               be expected to be the basis of a claim prior to the inception date of the

               first policy issued and continuously renewed by Aspen;

            (b) Coverage for the TGC Claim does not exist based on the Hendrickson

               Law Firm’s material misrepresentations or omissions in the

               applications for the Aspen policies;

            (c) Coverage for the TGC Claim is barred or limited based on the

               Hendrickson Law Firm and Sweeney’s breach of the Aspen Policy’s

               Assistance and Cooperation provision, which requires that the


                                            26
        Hendrickson Law Firm and Sweeney not, except at their own cost,

        voluntarily assume or admit any liability or incur any expense without

        Aspen’s prior written consent;

     (d) Even if coverage were to exist under the Aspen Policy for the TGC

        Claim, coverage under the Aspen Policy would be excess over all

        other valid and collectible insurance, whether such insurance is stated

        to be primary, contributory, excess, umbrella, contingent; and

     (e) Any other appropriate basis in the Aspen Policy or under Montana

        law as documented in discovery.

WHEREFORE, Aspen requests the following relief by way of declaratory

judgment:

1.      That this Court fully and finally adjudge the rights of the parties under

        the Aspen Policy pursuant to Montana law and 28 USC §§ 2201 et

        seq., declaring that Aspen has no duty to defend or indemnify the

        Hendrickson Law Firm or Sweeney in connection with the TGC

        Claim;

2.      For its costs of suit; and

3.      For such other declaratory relief as the Court deems just and equitable

        under the circumstances.

                           COUNTERCLAIM


                                     27
      As and for its Counterclaim against Hanover Insurance Company, Aspen

hereby alleges as follows:



                         JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1367(a), in that Aspen’s claims are so related to Hanover’s claims in the action

within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

      2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, as a

substantial part of the events or omissions giving rise to the claim occurred in the

District of Montana.

      3.     There is an actual controversy over insurance coverage, including

whether Aspen is entitled to Declaratory Judgment pursuant to 28 U.S.C. § 2201

and Rule 57 of the Federal Rules of Civil Procedure.

                                     PARTIES

      4.     Aspen American Insurance Company is, and at all relevant times was,

an insurance company that is incorporated in Texas corporation with its principal

place of business in Connecticut and is authorized to do business in the State of

Montana.




                                          28
      5.     Upon information and belief, Hanover Insurance Company is a

Massachusetts corporation.




                           FACTUAL BACKGROUND

      The TGC Claim

      6.     TGC filed an underlying action against the Hendrickson Law Firm

and Kevin Sweeney in Montana Thirteenth Judicial District Court, Cause No.: DV

20-0128 (“TGC Complaint”). A copy of the TGC Complaint is attached as

Exhibit A.

      7.     TGC alleges in the TGC Complaint that in 2013, the Hendrickson

Law Firm and Kevin Sweeney were retained to represent TGC in relation to certain

loan transactions with Vanity Shop of Grand Forks, Inc. (“Vanity Shop”) and

Vanity, Inc., (collectively, “Vanity”).

      8.     TGC further alleges in the TGC Complaint that in 2012, Vanity

·entered into a credit agreement with Wells Fargo Bank, N.A. (“Wells Fargo”),

under which Wells Fargo agreed to provide Vanity with a line of credit (the “Wells

Fargo LOC”), secured by a first position lien on substantially all of Vanity’s assets.

      9.     TGC further alleges in the TGC Complaint that in mid-2013, Vanity

approached Diamond B Companies, Inc. (“Diamond B”), TGC’s general partner,


                                          29
which provides administrative and strategic services to TGC and its affiliates,

about obtaining a second line of credit for Vanity.

      10.    TGC further alleges in the TGC Complaint that on or around July of

2013, TGC consulted with Sweeney regarding the possible transaction.

      11.    TGC further alleges in the TGC Complaint that, based on the advice

of Sweeney, TGC decided to provide an additional secured line of credit (the

“TGC LOC”), which would be subordinate to the Wells Fargo LOC.

      12.    TGC further alleges in the TGC Complaint that Sweeney represented

TGC in negotiating and documenting the TGC LOC with Vanity and Wells Fargo,

including receiving agreements regarding the Wells Fargo Loan and copies of the

UCC financing statements that Wells Fargo filed to perfect its security interest in

Vanity’s assets.

      13.    TGC further alleges in the TGC Complaint that Sweeney reviewed

and commented on certain documents and agreements in connection with the TGC

LOC and was otherwise responsible for ensuring that the TGC LOC was

adequately documented.

      14.    TGC further alleges in the TGC Complaint that, based on Sweeney’s

representations, recommendations, amendments, advice, and drafting, on August

27, 2013, the parties, including TGC, executed a TGC Credit Agreement and TGC

Security Agreement, whereby TGC agreed to loan Vanity more than $5 million.


                                         30
      15.    The TGC agreement purported to grant TGC a second-position

security interest in Vanity’s assets.

      16.    TGC further alleges in the TGC Complaint that Sweeney and the

Hendrickson Law Firm failed to ensure that the appropriate UCC financing

statements were prepared and filed in accordance with the TGC Credit Agreement

and the TGC Security Agreement.

      17.    TGC further alleges in the TGC Complaint that Sweeney and the

Hendrickson Law Firm failed to prepare a promissory note or otherwise properly

document the TGC LOC and did not advise TGC of the risk that an insufficiently

documented loan could be subject to re-characterization.

      18.    TGC further alleges in the TGC Complaint that Vanity Shop prepared

to file for bankruptcy in early 2017.

      19.    TGC further alleges in the TGC Complaint that, in the course of

evaluating the impact of the Vanity Shop bankruptcy on TGC’s ability to be repaid

on the TGC LOC, Sweeney and the Hendrickson Law Firm discovered that

Sweeney failed to prepare or file the necessary UCC financing statements to

perfect TGC’s security interest in substantially all of Vanity’s assets.

      20.    TGC further alleges in the TGC Complaint that in February 2017,

Sweeney and the Hendrickson Law Firm filed with the North Dakota Secretary of

State UCC financing statements on behalf of TGC on the assets of Vanity.


                                          31
      21.   On February 10, 2017, Mr. Sweeney sent an email to TGC stating:

               It appears that my failure to timely file UCC statements on behalf

               of TGC at the time of the loan in 2013 is going to potentially cause

               a problem for TGC to be in second position in collection of its loan

               to the Vanity entities. Please see attached letter. This may mean

               that TCG will not be in a secured second space if everything is not

               taken by Wells Fargo, and that TGC will be deemed to be an

               unsecured creditor which gets a small piece of the assets not taken

               by Wells Fargo.

               If Wells Fargo does not take everything, and TGC would otherwise

               take a larger share, then this appears to be a clear case of

               malpractice. Please advise if you wish for me to contact my

               malpractice insurance carrier and put them on notice about this

               potential claim.

      22.   TGC further alleges in the TGC Complaint that on March 1, 2017,

Vanity Shop filed a Chapter 11 bankruptcy petition in the United States

Bankruptcy Court for the District of North Dakota.

      23.   TGC further alleges in the TGC Complaint TGC was forced to file a

general unsecured claim in the Vanity Shop Bankruptcy.




                                         32
      24.    TGC further alleges in the TGC Complaint that but for Sweeney’s

failure to timely file UCC financing statements, TGC’s security interest would

have been perfected, TGC would have been a fully secured creditor in the Vanity

Shop Bankruptcy, and TGC would have been paid in full pursuant to Vanity

Shop’s confirmed plan of liquidation.

      25.    TGC alleges that Sweeney and the Hendrickson Law Firm’s conduct

caused TGC damages in an amount to be determined at trial.

      26.    TGC’s counsel’s sent Sweeney and the Hendrickson Law Firm a letter

on September 19, 2019 letter providing formal notice to the Hendrickson Law Firm

and Sweeney that TGC holds a claim for legal malpractice against them.

      27.    TGC’s counsel sent a follow-up letter to the Hendrickson Law Firm

dated October 1, 2019 concerning the claim.

      28.    The Hendrickson Law Firm first reported the TGC claim to Aspen on

November 7, 2019.

      The Aspen Policy

      29.    Aspen issued a Lawyers Professional Liability Policy, Policy No.

LPP003153-03 (“Aspen Policy”) to The Hendrickson Law Firm, P.C. for the

policy period July 1, 2019 to July 1, 2020, with a Deductible of $25,000 each claim

and Limits of Liability of Liability of $2,000,000 each claim and in the aggregate.




                                         33
The Aspen Policy contains a retroactive date of July 1, 1985. A copy of the Aspen

Policy is attached as Exhibit B.

      30.    Kevin Sweeney is a past member or employee of the Hendrickson

Law Firm and qualifies as an Insured under the Aspen Policy with respect to

professional services he performed on behalf of the Hendrickson Law Firm.

      31.    Aspen first provided Lawyers Professional Liability Insurance to The

Hendrickson Law Firm on July 1, 2017 (“First Aspen Policy”).

      32.    The Aspen Policy is a claims made and reported insurance policy that

provides coverage to those claims that are first made against the insured and

reported in writing to Aspen during the policy period.

      33.    The Aspen Policy, attached as Exhibit B, contains the following

relevant provisions:

       I. INSURING AGREEMENTS

       A. Coverage

            The Company will pay on behalf of the Insured all sums in excess of
            the deductible that the Insured shall become legally obligated to pay as
            damages and claim expenses as a result of a claim first made against
            the Insured and reported in writing to the Company during the policy
            period or the extended reporting period (if applicable), by reason of
            an act or omission, including personal injury, in the performance of
            professional services by the Insured or by any person for whom the
            Insured is legally liable, provided that:

            1. No Insured had a basis to believe that any such act or omission, or
              related act or omission, might reasonably be expected to be the
              basis of a claim prior to:

                                         34
     a. The inception date of the first policy issued and continuously
     renewed by the Company; or

     b. The date the Insured first became a member or employee of the
     Named Insured or predecessor firm, whichever is later.

   2. Neither the act or omission nor any related act or omission occurred
   prior to the retroactive date, if applicable.

B. Defense

   The Company shall have the right and duty to defend, in the Insured’s
   name and on the Insured’s behalf, a claim covered by this policy even
   if any of the allegations of the claim are groundless, false or fraudulent.
   The Company shall have the right to appoint counsel and to make such
   investigation and defense of a claim as is deemed necessary by the
   Company. If a claim shall be subject to arbitration or mediation, the
   Company shall be entitled to exercise all of the Insured’s rights in the
   choice of arbitrators or mediators and in the conduct of an arbitration or
   mediation proceeding.

C. Settlement

   The Company shall not settle any claim without the consent of the
   Named Insured. If the Named Insured refuses to consent to a
   settlement within the policy’s applicable limit of liability that is
   recommended by the Company and acceptable to the claimant, then the
   Company’s limit of liability under this policy will be reduced to the
   sum of the amount of damages for which the claim could have been
   settled, plus all claim expenses incurred up to the time the Company
   made its recommendation (the “Reduced Limit of Liability”). In
   addition, if the Reduced Limit of Liability is exhausted, the Company
   will pay fifty percent (50%) of all claim expenses and damages
   incurred thereafter, subject at all times to the applicable limit of liability
   as specified in Section II., Subsection A., Limits of Liability - Each
   Claim and Subsection B., Limit of Liability Policy Aggregate.




                                  35
D. Exhaustion of Limits

     The Company is not obligated to pay any damages or claim expenses
     or to defend or continue to defend any claim after the applicable limit
     of liability has been exhausted by the payment of damages or claim
     expenses or any combination thereof; or after the Company has
     deposited the applicable limit of liability into a court of competent
     jurisdiction or tendered the applicable limit of liability to the Named
     Insured or, if applicable, to the excess insurer(s) of the Named
     Insured. In such case, the Company shall have the right to withdraw
     from the further investigation, defense, or settlement of such claim by
     tendering control of said investigation, defense and settlement of the
     claim to the Named Insured.


                                ***


III. DEFINITIONS

                                ***

B.    Claim means a demand for money or services, naming the
      Insured, arising out of an act or omission in the performance of
      professional services. A claim also includes the service of suit, a
      request that an Insured waive a legal right or sign an agreement to
      toll a statute of limitations, or the institution of an arbitration
      proceeding against the Insured.

                                ***

V. CONDITIONS

A. Reporting of Claims and Potential Claims

     1. The Insured, as a condition precedent to the obligations of the
     Company under this policy, will give written notice of any claim made
     against the Insured as soon as reasonably practicable.



                                  36
   2. If during the policy period, any Insured becomes aware of any act
   or omission which may reasonably be expected to be the basis of a
   claim against any Insured, including but not limited to any notice,
   advice or threat, whether written or verbal, that any person or entity
   intends to hold the Insured responsible for any alleged act or omission
   and gives written notice to the Company with all full particulars,
   including:

   a. The specific act or omission;

   b. The dates and persons involved;

   c. The identity of anticipated or possible claimants;

   d. The circumstances by which the Insured first became aware of the
   potential claim; and

   e. Potential damages or injury;

   Then any claim that is subsequently made against the Insured arising
   out of such act or omission will be deemed to have been made on the
   date such written notice was received by the Company.

                            ***
C. Assistance and Cooperation

                               ***

   3. The Insured will not, except at the Insured's own cost, voluntarily
   make any payment, assume, or admit any liability or incur any expense
   without the prior written consent of the Company. The Company shall
   have no obligation to pay or reimburse any person or entity for sums
   expended to defend any claim otherwise covered under this policy prior
   to written notice of such claim being received by the Company.

                               ***
F. Other Insurance

  The insurance provided for in this policy shall be excess over all other
  valid and collectible insurance, whether such insurance is stated to be

                                 37
            primary, contributory, excess, umbrella, contingent, or otherwise. This
            does not apply to insurance that is purchased by the Named Insured
            specifically to apply in excess of this insurance.


      The Policy Applications

      34.     In the Hendrickson Law Firm’s application for the First Aspen Policy,

dated June 15, 2017, the Hendrickson Law Firm answered “No” to the following

question: “After inquiry of all attorneys and staff of the Applicant, within the past

5 years have any past or present personnel…c. become aware of any act, error or

omission or fee dispute which might become the basis of a claim against the

Applicant or its personnel?

      35.     The application for the First Aspen Policy provides:

              NOTE: THIS POLICY FOR WHICH THIS APPLICATION IS
              BEING MADE SHALL NOT APPLY TO ANY INCIDENTS
              OR CLAIMS DETAILED OR WHICH SHOULD HAVE
              BEEN DETAILED IN THE QUESTION 25 a, b, or c ABOVE.


      36.     The Hendrickson Law Firm did not disclose the potential TGC claim

in its June 15, 2017 application, even though Kevin Sweeney knew of the potential

claim at the time the application was signed.

      37.     The Hendrickson Law Firm likewise did not disclose the potential

TGC claim in its May 31, 2019 application for the current Aspen Policy.




                                          38
      The Hanover Policy

      38.      Hanover issued a Lawyers Professional Liability Insurance Policy,

Policy No. LHC A353960 -02 (the “Hanover Policy”), to the Hendrickson Law

Firm, with policy effective dates from July 1, 2016 to July 1, 2017.

      39.      Hanover issued Kevin Sweeney a Montana Extended Reporting

Period Endorsement - Individual, on account of his retirement on June 30, 2017.

      40.      The Hendrickson Law Firm reported the TGC Claim to Hanover.

                                    COUNT ONE

                          DECLARATORY JUDGMENT

      41.      Aspen re-pleads and incorporates by reference the allegations set forth

in paragraphs 1-40 above of Aspen’s Counterclaim.

      42.      Aspen requests the Court determine the rights, obligations, and

responsibilities of the parties under the Aspen Policy pursuant to 28 USC §§ 2201

et seq., with respect to insurance coverage for the TGC Claim asserted against the

Hendrickson Law Firm and Sweeney.

      43.      Specifically, it appears, and Aspen requests the Court declare, that

Aspen has no obligation to defend or indemnify the Hendrickson Law Firm or

Sweeney in connection with the TGC Claim because:

            (a) The TGC Claim does not fall within the scope of the Insuring

               Agreement of the Aspen Policy because of the Hendrickson Law Firm


                                           39
   and Sweeney’s prior knowledge of the TGC Claim, as the Aspen

   Policy conditions coverage on no Insured having a basis to believe

   that any act or omission, or related act or omission, might reasonably

   be expected to be the basis of a claim prior to the inception date of the

   first policy issued and continuously renewed by Aspen;

(b) Coverage for the TGC Claim does not exist based on the Hendrickson

   Law Firm’s material misrepresentations or omissions in the

   applications for the Aspen policies;

(c) Coverage for the TGC Claim is barred or limited based on the

   Hendrickson Law Firm and Sweeney’s breach of the Aspen Policy’s

   Assistance and Cooperation provision, which requires that the

   Hendrickson Law Firm and Sweeney not, except at their own cost,

   voluntarily assume or admit any liability or incur any expense without

   Aspen’s prior written consent;

(d) The TGC Claim is covered by other insurance, specifically the

   Hanover Policy;

(e) Even if coverage were to exist under the Aspen Policy for the TGC

   Claim, coverage under the Aspen Policy would be excess over all

   other valid and collectible insurance, whether such insurance is stated

   to be primary, contributory, excess, umbrella, contingent; and


                                40
            (f) Any other appropriate basis in the Aspen Policy or under Montana

               law as documented in discovery.

      44.      If it is determined by this Court that the Aspen Policy does in fact

afford coverage for the TGC Claim, Aspen requests the Court determine that the

Aspen Policy is excess over the Hanover Policy.

      WHEREFORE, Aspen requests the following relief by way of declaratory

      judgment:

      1.       That this Court fully and finally adjudge the rights of the parties under

               the Aspen Policy pursuant to Montana law and 28 USC §§ 2201 et

               seq., declaring that Aspen has no duty to defend or indemnify the

               Hendrickson Law Firm or Sweeney in connection with the TGC

               Claim;

      2.       That this Court fully and finally adjudge the rights of the parties under

               the Aspen Policy pursuant to Montana law and 28 USC §§ 2201 et

               seq., declaring that the Aspen Policy is excess over the Hanover

               Policy;

      3.       For its costs of suit; and

      4.       For such other declaratory relief as the Court deems just and equitable

               under the circumstances.




                                            41
                         DEMAND FOR JURY TRIAL

      Aspen hereby requests a trial by jury of all issues so triable.

      DATED this 10th day of August, 2020.

                                               /s/ Marshal L. Mickelson
                                               Corette Black Carlson & Mickelson
                                               Attorneys for Defendants




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of August, 2020, a copy of the

foregoing document was served on the following persons by the following means:

1 CM/ECF
2 Mail
3 Email

1.    Shane A. MacIntyre
      BROWN LAW FIRM, P.C.
      269 W. Front Street, Suite A
      Missoula, MT 59802
      Tel: (406) 830-3248
      Fax: (406) 830-3745
      Email: smacintyre@brownfirm.com




                                          42
